Electronically Filed
                                                               Supreme Court
                                                               SCWC-30703
                                                               19-APR-2012
                                                               08:14 AM



                              NO. SCWC-30703

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                     vs.

                            DANYELA CASTRO,
                    Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30703; CR. NO. 1DTA-10-01758)

         ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
                  (By: McKenna, J., for the court1)

            It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2008); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2008),

            IT IS HEREBY ORDERED that Petitioner/Defendant-

Appellant’s application for writ of certiorari, filed April 17,

2012, is dismissed without prejudice to re-filing the application



     1
         Court: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ.
pursuant to HRAP Rule 40.1(a) ("Within thirty days after the

filing of the intermediate court of appeals’ judgment on appeal

or dismissal order, unless the time for filing the application is

extended in accordance with this rule.").

          Dated:   Honolulu, Hawai#i, April 19, 2012.

Richard L. Holcomb,            FOR THE COURT:
for petitioner/
defendant-appellant,           /s/ Sabrina S. McKenna
on the application.
                               Associate Justice




                                   2